Exhibit 10.1

 

AMENDED AND RESTATED EXCHANGE AGREEMENT

 

This AMENDED AND RESTATED EXCHANGE AGREEMENT (this “Agreement”), dated as of
May14, 2015, is made by and among NRG Yield, Inc., a Delaware corporation (the
“Corporation”), NRG Yield LLC, a Delaware limited liability company (“Yield
LLC”), NRG Energy, Inc. (“NRG”) and the other persons from time to time party
hereto in accordance with Section 5.1 hereof (collectively with NRG, the “Yield
LLC Unitholders”).

 

WHEREAS, as of July 22, 2013, the parties entered into the Exchange Agreement
(the “Original Exchange Agreement”) to provide for the exchange of certain Yield
LLC Units for shares of Class A Common Stock (each as defined below), on the
terms and subject to the conditions set forth herein.

 

WHEREAS, in connection with a split as of the date hereof of the Class A Common
Stock of the Corporation into a share of Class A Common Stock and a share of
Class C Common Stock (as defined below), and a split of the Class B Common Stock
into a share of Class B Common Stock and a share of Class D Common Stock (each
as defined below); and of the recapitalization of each Class A Unit of Yield LLC
into a Class A Unit and a Class C Unit (each as defined below), and the
recapitalization of each Class B Unit of Yield LLC into a Class B Unit and a
Class D Unit (each as defined below), the parties desire to amend and restate
the Original Exchange Agreement in its entirety; and

 

WHEREAS, each of the Corporation and NRG are the existing holders of all the
outstanding units of Yield LLC, and pursuant to Section 5.7 of the Original
Exchange Agreement desire to provide, and hereby provide, written consent to the
amendments made to the Original Exchange Agreement by this Amended and Restated
Exchange Agreement, and further acknowledge and desire to consent to the
issuance by Yield LLC of the Class C Units and the Class D Units to the
Corporation and NRG, respectively;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

SECTION 1.1  Effective Time.

 

This Agreement shall be effective as of the date above written (the “Effective
Time”).

 

SECTION 1.2  Definitions.

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Yield LLC Operating Agreement (as defined below), and
the following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

--------------------------------------------------------------------------------


 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

 

“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of the Corporation.

 

“Class C Common Stock” means the Class C common stock, par value $0.01 per
share, of the Corporation.

 

“Class D Common Stock” means the Class B common stock, par value $0.01 per
share, of the Corporation.

 

“Class A Units” means the Class A Units of Yield LLC, with such rights and
privileges as set forth in the Yield LLC Operating Agreement.

 

“Class B Units” means the Class B Units of Yield LLC, with such rights and
privileges as set forth in the Yield LLC Operating Agreement.

 

“Class C Units” means the Class C Units of Yield LLC, with such rights and
privileges as set forth in the Yield LLC Operating Agreement.

 

“Class D Units” means the Class D Units of Yield LLC, with such rights and
privileges as set forth in the Yield LLC Operating Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Effective Time” has the meaning set forth in Section 1.1 of this Agreement.

 

“Election of Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

 

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Class B Unit is entitled to be Exchanged, or the number of shares of Class C
Common Stock for which a Class D Unit is entitled to be Exchanged.  On the date
of this Agreement, the Exchange Rate shall be 1 for 1, subject to adjustment
pursuant to Section 2.2 of this Agreement.

 

“Original Exchange Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Permitted Transferee” has the meaning given to such term in Section 5.1 of this
Agreement.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity, including any governmental entity.

 

2

--------------------------------------------------------------------------------


 

“Requisite Holders” means, as of the applicable determination date, each Yield
LLC Unitholder, if any, who, together with its Affiliates and Permitted
Transferees, beneficially owns at least a majority of the then outstanding Yield
LLC Units (excluding any Yield LLC Units held by the Corporation or any of its
subsidiaries).

 

“Yield LLC Operating Agreement” means the Third Amended and Restated Operating
Agreement of Yield LLC, dated on or about the date hereof, as such agreement may
be amended from time to time in accordance with the terms thereof.

 

“Yield LLC Unit” means (i) each of the Class B Units or Class D Units of Yield
LLC now or hereafter held by any Yield LLC Unitholder (ii) any other interest in
Yield LLC that may be issued by Yield LLC in the future that is designated by
the Corporation as a “Yield LLC Unit” for purposes of this Agreement.

 

“Yield LLC Unitholder” means NRG and any Permitted Transferee to whom NRG (or
another Permitted Transferee) transfers some or all of the Yield LLC Units owned
by such Person in accordance with the terms of the Yield LLC Operating Agreement
(including Section 7.3 thereof).

 

ARTICLE II

 

SECTION 2.1  Exchange of Yield LLC Units for Class A and Class C Common Stock.

 

(a)                                 Each holder of Class B Units shall be
entitled at any time, and from time to time, upon the terms and subject to the
conditions hereof and the Yield LLC Operating Agreement, to surrender Class B
Units to Yield LLC in exchange for the delivery to the exchanging Yield LLC
Unitholder of a number of shares of Class A Common Stock that is equal to the
product of the number of the Class B Units surrendered multiplied by the
Exchange Rate (each such exchange, and each exchange of Class D Units for shares
of Class C Common Stock described in the following sentence, an “Exchange”);
provided that, (i) each Exchange shall be for a minimum of the lesser of 1,000
Class B Units or all of the Class B Units held by such Yield LLC Unitholder and
(ii) such exchanging Yield LLC Unitholder must be the record holder of the
number of shares of Class B Common Stock that is equal to the number of Yield
LLC Units surrendered.  In addition, each holder of Class D Units shall be
entitled at any time, and from time to time, upon the terms and subject to the
conditions hereof and the Yield LLC Operating Agreement, to surrender Class D
Units to Yield LLC in exchange for the delivery to the exchanging Yield LLC
Unitholder of a number of shares of Class C Common Stock that is equal to the
product of the number of the Class D Units surrendered multiplied by the
Exchange Rate; provided that, (i) each Exchange shall be for a minimum of the
lesser of 1,000 Class D Units or all of the Class D Units held by such Yield LLC
Unitholder and (ii) such exchanging Yield LLC Unitholder must be the record
holder of the number of shares of Class D Common Stock that is equal to the
number of Yield LLC Units surrendered.

 

(b)                                 A Yield LLC Unitholder shall exercise its
right to Exchange Yield LLC Units as set forth in Section 2.1(a) above by
delivering to the Corporation and to Yield LLC a written election of exchange in
respect of the Yield LLC Units to be exchanged substantially in the form of
Exhibit A hereto (an “Election of Exchange”), duly executed by such holder or
such

 

3

--------------------------------------------------------------------------------


 

holder’s duly authorized representative, in each case delivered during normal
business hours at the principal executive offices of the Corporation and of
Yield LLC.  An Election of Exchange may specify that the Exchange is to be
contingent (including as to timing) upon the occurrence of any transaction or
event, including the consummation of a purchase by another Person (whether in a
tender or exchange offer, an underwritten offering or otherwise) of shares of
Class A Common Stock or Class C Common Stock. or any merger, consolidation or
other business combination.  Subject to (i) Section 2.4(b) of this Agreement,
(ii) the payment by the applicable Yield LLC Unitholder of any amount required
to be paid under Section 2.1 (c) and (iii) the surrender to Yield LLC of the
unit certificates, if any, and duly executed unit powers associated with the
Yield LLC Units subject to the Exchange, the Exchange shall be deemed to have
been effected on (A) the Business Day immediately following receipt of the
applicable Election of Exchange or (B) such later date specified in or pursuant
to the applicable Election of Exchange (such date specified in clause (A) or
(B), as applicable, the “Exchange Date”), and as promptly as practicable
following the applicable Exchange Date, the Corporation shall deliver or cause
to be delivered at the offices of the then-acting registrar and transfer agent
of the Class A Common Stock or Class C Common Stock, as applicable, or, if there
is no then-acting registrar and transfer agent of the Class A Common Stock or
the Class C Common Stock, at the principal executive offices of the Yield LLC,
the number of shares of Class A Common Stock or Class C Common Stock, as
applicable, deliverable upon such Exchange, registered in the name of the
relevant exchanging Yield LLC Unitholder (or its designee).  To the extent the
Class A Common Stock or Class C Common Stock is settled through the facilities
of The Depository Trust Company (the “DTC”), the Corporation will, subject to
Section 2.1(c) below, upon the written instruction of an exchanging Yield LLC
Unitholder, use its commercially reasonable efforts to deliver the shares of
Class A Common Stock or Class C Common Stock deliverable to such exchanging
Yield LLC Unitholder, through the facilities of the DTC, to the account of the
participant of the DTC designated by such exchanging Yield LLC Unitholder. 
Notwithstanding anything herein to the contrary, any exchanging Yield LLC
Unitholder may withdraw or amend an Election of Exchange, in whole or in part,
prior to the effectiveness of the Exchange, at any time prior to 5:00 p.m., New
York City time, on the second Business Day immediately preceding the Exchange
Date (or any such later time as may be required by applicable law) by delivery
of a written notice of withdrawal to the Corporation and to Yield LLC,
specifying (1) the number of Yield LLC Units being withdrawn, (2) the number of
Yield LLC Units, if any, as to which the Election of Exchange remains in effect
and (3) if such exchanging Yield LLC Unitholder so determines, a new Exchange
Date or any other new or revised information permitted in an Election of
Exchange.  On the Exchange Date, all rights of the exchanging Yield LLC
Unitholder as a holder of such Yield LLC Units shall cease and such Yield LLC
Units shall automatically be reclassified pursuant to Section 3.3 of the Yield
LLC Operating Agreement and delivered to the Corporation by Yield LLC.  Such
exchanging Yield LLC Unitholder shall be treated for all purposes as having
become the record holder of such shares of Class A Common Stock or Class C
Common Stock, as applicable, on such date.  In connection with such Exchange,
the Corporation shall automatically cancel shares of Class B Common Stock held
by an exchanging holder of Class B Units in an amount equal to the number of
Class B Units being exchanged in accordance with this Section 2.1 multiplied by
the Exchange Rate, without any payment for such shares of Class B Common Stock;
and the Corporation shall automatically cancel shares of Class D Common Stock
held by an exchanging holder of Class D Units in an amount equal to the number
of Class D Units being exchanged in accordance with this Section

 

4

--------------------------------------------------------------------------------


 

2.1 multiplied by the Exchange Rate, without any payment for such shares of
Class D Common Stock.  The Corporation shall take such actions as may be
required to ensure the performance by Yield LLC of its obligations under this
Section 2.1(b) and the foregoing Section 2.1(a).

 

(c)                                  Yield LLC, the Corporation and the
exchanging Yield LLC Unitholder shall bear their own expenses in connection with
the consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Yield LLC shall bear any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, any Exchange; provided, however, that if any shares of Class A Common Stock
or Class C Common Stock are to be delivered in a name other than that of the
Yield LLC Unitholder that requested the Exchange, then such Yield LLC Unitholder
and/or the person in whose name such shares are to be delivered shall pay to
Yield LLC the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of Yield LLC that such tax has
been paid or is not payable.

 

(d)                                 Each of the Corporation and Yield LLC
covenants and agrees that it will not take any action that would pose a material
risk that Yield LLC could be treated as a “publically traded partnership” for
U.S.  federal income tax purposes.  Notwithstanding anything to the contrary
herein, no Exchange shall be permitted (and, if attempted, shall be void ab
initio) if, in the good faith determination of the Corporation or of Yield LLC,
such an Exchange would pose a material risk that Yield LLC would be a “publicly
traded partnership” under Section 7704 of the Code.

 

(e)                                  For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Yield LLC Unitholder shall
not be entitled to Exchange Yield LLC Units to the extent the Corporation or
Yield LLC reasonably determines in good faith that such Exchange (i) would be
prohibited by applicable law or regulation or (ii) would not be permitted under
any other agreement with the Corporation or its subsidiaries to which such Yield
LLC Unitholder is then subject (including, without limitation, the Yield LLC
Operating Agreement) or any written policies of the Corporation or Yield LLC
relating to insider trading then applicable to such Yield LLC Unitholder.  For
the avoidance of doubt, no Exchange shall be deemed to be prohibited by any law
or regulation pertaining to the registration of securities if such securities
have been so registered or if any exemption from such registration requirements
is reasonably available.

 

SECTION 2.2  Adjustment.  The Exchange Rate shall be adjusted accordingly if
there is:  (a) any subdivision (by any unit split, unit distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Units, Class B Units, Class C Units and Class D Units
that is not accompanied by an identical subdivision or combination of the
Class A Common Stock, Class B Common Stock, Class C Common Stock or Class D
Common Stock; (b) any subdivision (by any stock split, stock dividend or
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse stock split, reclassification, reorganization,
recapitalization or otherwise) of the Class A Common Stock or Class C Common
Stock that is not accompanied by an identical subdivision or combination of the
Class A Units or Class B Units, or the Class C Units or Class D Units; (c) other
than in connection with a Class A Common Stock Sale or a Class C Common Stock
Sale, (1) any

 

5

--------------------------------------------------------------------------------


 

issuance of shares of (x) Class A Common Stock or Class C Common Stock by the
Corporation or (y) Class A Units or Class C Units to the Corporation that is not
accompanied by (2) the issuance of an identical number of (x) Class A Units or
Class C Units to the Corporation (in the case of clause (c)(1)(x)) or (y) shares
of Class A Common Stock or Class C Common Stock (in the case of clause
(c)(1)(y)), as applicable; or (d) (1) any issuance of (x) shares of Class B
Common Stock or Class D Common Stock by the Corporation or (y) Class B Units or
Class D Units to NRG or its Permitted Transferees that is not accompanied by
(2) the issuance of an identical number of (x) Class B Units or Class D Units,
as applicable to NRG or to any Permitted Transferee of NRG (in the case of
clause (d)(1)(x)) or (y) shares of Class B Common Stock or Class D Common Stock
to NRG or its Permitted Transferees (in the case of clause (d)(1)(y)).  If there
is (i) any reclassification, reorganization, recapitalization or other similar
transaction in which the Class A Common Stock or the Class C Common Stock is
converted or changed into another security, securities or other property or
(ii) and any subdivision (by any split, distribution or dividend,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of such
security, securities or other property that occurs after the effective time of
such reclassification, reorganization, recapitalization or other similar
transaction, then upon any subsequent Exchange, an exchanging Yield LLC
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such exchanging Yield LLC Unitholder would have received
if such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any such subdivision (by any
split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction.  For the
avoidance of doubt, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
or Class C Common Stock is converted or changed into another security,
securities or other property, this Section 2.2 shall continue to be applicable,
mutatis mutandis, with respect to such security or other property.  This
Agreement shall apply to the Class A Units, Class B Units, Class C Units and
Class D Units held by the Corporation, NRG and NRG’s Permitted Transferees as of
the date hereof, as well as any Class A Units, Class B Units, Class C Units and
Class D Units hereafter acquired by the Corporation, NRG or any of NRG’s
Permitted Transferees.  This Agreement shall apply to, mutatis mutandis, and all
references to “Class A Units” and “Class B Units” shall be deemed to include,
any security, securities or other property of Yield LLC which may be issued in
respect of, in exchange for or in substitution of Class A Units, Class B Units,
Class C Units or Class D Units, as applicable, by reason of any distribution or
dividend, split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.

 

SECTION 2.3  Class A Common Stock  and Class C Common Stock to be Issued.

 

(a)                                 The Corporation covenants and agrees to
deliver shares of Class A Common Stock and Class C Common Stock, as applicable,
that have been registered under the Securities Act with respect to any Exchange
to the extent that a registration statement is effective and available for such
shares.  In the event that any Exchange in accordance with this Agreement is to
be effected at a time when any required registration has not become effective or
otherwise is

 

6

--------------------------------------------------------------------------------


 

unavailable, upon the request and with the reasonable cooperation of the Yield
LLC Unitholder requesting the Exchange, the Corporation shall use its
commercially reasonable efforts to promptly facilitate such Exchange pursuant to
any reasonably available exemption from such registration requirements.  The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock or the Class C Common Stock, as applicable, required to be
delivered upon Exchange prior to such delivery upon each national securities
exchange or inter-dealer quotation system upon which the outstanding Class A
Common Stock or Class C Common Stock, as applicable may be listed or traded at
the time of such delivery.

 

(b)                                 The Corporation shall at all times reserve
and keep available out of its authorized but unissued Class A Common Stock and
Class C Common Stock, solely for the purpose of issuance upon an Exchange, such
number of shares of Class A Common Stock or Class C Common Stock, as shall be
deliverable upon any such Exchange; provided that nothing contained herein shall
be construed to preclude Yield LLC from satisfying its obligations in respect of
the Exchange of Yield LLC Units by delivery of Class A Common Stock or Class C
Common Stock which is held in the treasury of the Corporation or Yield LLC or
any of their subsidiaries or by delivery of purchased shares of Class A Common
Stock or Class C Common Stock (which may or may not be held in the treasury of
the Corporation or any subsidiary thereof).

 

(c)                                  Prior to the effective date of this
Agreement, the Corporation and Yield LLC will take all such steps as may be
required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions or dispositions of equity
securities of the Corporation (including derivative securities with respect
thereto) and any securities which may be deemed to be equity securities or
derivative securities of the Corporation for such purposes that result from the
transactions contemplated by this Agreement, by each director or officer of the
Corporation who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such officer or director whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such person pursuant to
this Agreement).

 

(d)                                 If any Takeover Law (as defined below) or
other similar law or regulation becomes or is deemed to become applicable to
this Agreement or any of the transactions contemplated hereby, the Corporation
or Yield LLC shall use its commercially reasonable efforts to render such law or
regulation inapplicable to all of the foregoing.

 

(e)                                  Each of the Corporation and Yield LLC
covenants that all Class A Common Stock and Class C Common Stock issued upon an
Exchange will, upon issuance, be validly issued, fully paid and non-assessable,
will pass to the applicable exchanging Yield LLC Unitholder free and clear of
any liens, security interests and other encumbrances other than any such liens,
security interests or other encumbrances imposed by such exchanging Yield LLC
Unitholder and will not be subject to any preemptive right of stockholders of
the Corporation or to any right of first refusal or other right in favor of any
person or entity.

 

7

--------------------------------------------------------------------------------


 

(f)                                   No Exchange shall impair the right of the
exchanging Yield LLC Unitholder to receive any distributions payable on the
Yield LLC Units so exchanged in respect of a record date that occurs prior to
the Exchange Date for such Exchange.  For the avoidance of doubt, no exchanging
Yield LLC Unitholder shall be entitled to receive, in respect of a single record
date, distributions or dividends both on Yield LLC Units exchanged by such
holder and on Class A Common Stock received by such holder in such Exchange.

 

SECTION 2.4  Withholding; Certification of Non-Foreign Status.

 

(a)                                 If the Corporation or Yield LLC shall be
required to withhold any amounts by reason of any federal, state, local or
foreign tax rules or regulations in respect of any Exchange, the Corporation or
Yield LLC, as the case may be, shall be entitled to take such action as it deems
appropriate in order to ensure compliance with such withholding requirements,
including, without limitation, at its option withholding shares of Class A
Common Stock or Class C Common Stock with a fair market value equal to the
minimum amount of any taxes which the Corporation or Yield LLC, as the case may
be, may be required to withhold with respect to such Exchange.  To the extent
that amounts (or property) are so withheld and paid over to the appropriate
taxing authority, such withheld amounts (or property) shall be treated for all
purposes of this Agreement as having been paid (or delivered) to the appropriate
Yield LLC Unitholder.

 

(b)                                 Notwithstanding anything to the contrary
herein, each of Yield LLC and the Corporation may, at its own discretion,
require as a condition to the effectiveness of an Exchange that an exchanging
Yield LLC Unitholder deliver to Yield LLC or the Corporation, as the case may
be, a certification of non-foreign status in accordance with Treasury Regulation
Section 1.1445-2(b).  In the event Yield LLC or the Corporation has required
delivery of such certification but an exchanging Yield LLC Unitholder is unable
to do so, Yield LLC shall nevertheless deliver or cause to be delivered to the
exchanging Yield LLC Unitholder the Class A Common Stock in accordance with
Section 2.1 of this Agreement, but subject to potential withholding as provided
in Section 2.4(a).

 

ARTICLE III

 

SECTION 3.1  Class A Common Stock and Class C Common Stock Sale.

 

(a)                                 In connection with any sale by the
Corporation of one or more shares of Class A Common Stock or Class C Common
Stock for cash, (a “Class A Common Stock Sale,” or a “Class C Common Stock Sale”
respectively), the Corporation shall transfer the net cash proceeds from such
sale (after deducting any underwriters’ discount and commissions and offering
expenses payable by the Corporation) to Yield LLC.  Yield LLC shall either
(i) issue Class A Units (in the case of a Class A Common Stock Sale) or Class C
Units (in the case of a Class C Common Stock Sale) to the Corporation, as the
managing member of Yield LLC, in exchange for such net cash proceeds, or
(ii) use such net cash proceeds to purchase Yield LLC Units from one or more
Yield LLC Unitholders, in accordance with Section 3.2(b) of the Yield LLC
Operating Agreement and in exchange for the delivery to the Corporation of a
number of shares of Class B Common Stock or Class D Common Stock, as applicable,
that is equal to the product of the number of Yield LLC Units purchased
multiplied by the Exchange Rate (a “Yield

 

8

--------------------------------------------------------------------------------


 

LLC Unit Redemption”).  Alternatively, the Corporation may purchase Class B
Units with the cash proceeds of the sale of Class A Common Stock, or Class D
Units with the cash proceeds of the sale of Class C Common Stock, directly from
NRG (in which case the corresponding Class B Common Stock or Class D Common
Stock held by NRG would be surrendered and cancelled), and such Class B Units or
the Class D Units purchased by the Corporation would then immediately convert to
Class A Units or Class C Units, as applicable.  Upon the receipt of the shares
of Class B Common Stock or Class D Common Stock specified in clause (ii) of this
Section 3.1, the Corporation shall cause such shares to be cancelled.  To the
extent the Class B Common Stock or Class D Common Stock is settled through the
facilities of the DTC, the subject Yield LLC Unitholder(s) will use their
commercially reasonable efforts to deliver the shares of Class B Common Stock or
Class D Common Stock deliverable to the Corporation in a Yield LLC Redemption,
through the facilities of the DTC, to the account of the participant of the DTC
designated by the Corporation.

 

(b)                                 Yield LLC, the Corporation and the
participating Yield LLC Unitholder(s) shall bear their own expenses in
connection with the consummation of any Class A Common Stock Sale, except that
the Yield LLC shall bear any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, any Class A Common
Stock Sale or Class C Common Stock Sale.

 

SECTION 3.2  Authorization and Issuance of Additional Units.  If the Corporation
issues another class or series of equity securities (other than the Class A
Common Stock, the Class B Common Stock, the Class C Common Stock or the Class D
Common Stock), Yield LLC shall authorize and issue in accordance with
Section 3.2(d) of the Yield LLC Operating Agreement, and the Corporation will
use the net proceeds therefrom to purchase, an equal number of membership
interests with designations, preferences and other rights and terms that are
substantially the same as those of the Corporation’s newly-issued equity
securities.  In the event the Corporation elects to redeem any shares of its
Class A Common Stock, Class B Common Stock, Class C Common Stock, Class D Common
Stock or any other class or series of its equity securities for cash, Yield LLC
will, immediately prior to such redemption, redeem an equal number of Class A
Units, Class B Units, Class C Units, Class D Units, as applicable, or any other
units of the corresponding classes or series, upon the same terms and for the
same price as the shares of Class A Common Stock, Class B Common Stock, Class C
Common Stock, Class D Common Stock or other equity securities of the Corporation
so redeemed.

 

ARTICLE IV

 

SECTION 4.1  Representations and Warranties of the Corporation and of Yield
LLC.  Each of the Corporation and Yield LLC represents and warrants that (i) it
is a corporation or limited liability company duly incorporated or formed and is
existing in good standing under the laws of the State of Delaware, (ii) it has
all requisite corporate or limited liability company power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and, in the case of the Corporation, to issue the Class A
Common Stock, Class B Common Stock, Class C Common Stock and Class D Common
Stock in accordance with the terms hereof, (iii) the execution and delivery of
this Agreement by it and the consummation by it of the transactions contemplated
hereby (including without limitation, in the case of the Corporation, the
issuance of the Class A Common Stock, Class B Common Stock,

 

9

--------------------------------------------------------------------------------


 

Class C Common Stock and Class D Common Stock) have been duly authorized by all
necessary corporate or limited liability company action on its part to the
fullest extent of the Corporation’s Board of Directors’ or Yield LLC’s power and
authority and to the extent permitted by law, shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of “anti-takeover laws and regulations” of any jurisdiction that
may purport to be applicable to this Agreement or the transactions contemplated
hereby (collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal,
valid and binding obligation of it enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by it and the consummation by it of the
transactions contemplated hereby will not (A) result in a violation of its
Certificate of Incorporation or Bylaws or other organizational documents or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which it is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the it or by which any property or asset of it is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not reasonably be expected
to have a material adverse effect on it or its business, financial condition or
results of operations.

 

SECTION 4.2  Representations and Warranties of the Yield LLC Unitholders.  Each
Yield LLC Unitholder, severally and jointly, represents and warrants that (i) it
is duly incorporated or formed and, to the extent such concept exists in its
jurisdiction of organization or formation, is in good standing under the laws of
such jurisdiction, (ii) it has all requisite legal capacity and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby, (iii) the execution and delivery of this Agreement by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate or other entity action on the part of such Yield LLC Unitholder,
(iv) this Agreement constitutes a legal, valid and binding obligation of such
Yield LLC Unitholder enforceable against it in accordance with its terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally and (v) the execution, delivery and performance of
this Agreement by such Yield LLC Unitholder and the consummation by such Yield
LLC Unitholder of the transactions contemplated hereby will not (A) result in a
violation of the Certificate of Incorporation or Bylaws or other organizational
documents of such Yield LLC Unitholder or (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Yield LLC Unitholder is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to such Yield LLC
Unitholder, except with respect to clauses (B) or (C) for any conflicts,
defaults, accelerations, terminations, cancellations or violations, that would
not in any material respect result in the unenforceability against such Yield
LLC Unitholder of this Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

 

SECTION 5.1  Additional Yield LLC Unitholders.  To the extent a Yield LLC
Unitholder (including NRG) validly transfers any or all of its Yield LLC Units
to another person in a transaction in accordance with, and not in contravention
of, the Yield LLC Operating Agreement, then such transferee (each, a “Permitted
Transferee”) shall have the right to execute and deliver a joinder to this
Agreement, in the form of Exhibit B hereto, whereupon such Permitted Transferee
shall become a Yield LLC Unitholder hereunder; provided, however, that such
Permitted Transferee shall be subject to any restrictions on Exchange that would
have applied to the transferor.  To the extent Yield LLC issues Yield LLC Units
in the future, then the holder of such Yield LLC Units shall have the right to
execute and deliver a joinder to this Agreement, substantially in the form of
Exhibit B hereto, whereupon such holder shall become a Yield LLC Unitholder
hereunder.

 

SECTION 5.2  Addresses and Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be as specified in a notice given
in accordance with this Section 5.2):

 

(a)           If to the Corporation or to Yield LLC, to:

 

211 Carnegie Center
Princeton, New Jersey 08540
Attention:  General Counsel

 

(b)           If to NRG, as a Yield LLC Unitholder to:

 

211 Carnegie Center
Princeton, New Jersey 08540
Attention:  General Counsel

 

(c)           If to any other Yield LLC Unitholder, to the address and other
contact information set forth in the records of Yield LLC from time to time.

 

SECTION 5.3  Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

SECTION 5.4  Binding Effect; No Third Party Beneficiaries.  This Agreement
shall, from and after the Effective Time, be binding upon and inure to the
benefit of all of the parties and their successors, executors, administrators,
heirs, legal representatives and permitted assigns, including, without
limitation and without the need for an express assignment, any Permitted
Transferee, provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Yield LLC Units in violation of the
terms of the Yield LLC Operating Agreement or applicable law.  This Agreement
shall not be assignable by the Corporation or Yield LLC without the prior
written consent of NRG and the Requisite Holders.  In the event the

 

11

--------------------------------------------------------------------------------


 

Corporation or Yield LLC or any of its successors or assigns (i) consolidates
with or merges into any other person or entity and is not the continuing or
surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person or entity, then and in either case, as a condition to such consolidation,
merger or transfer, proper provisions shall be made such that the successors and
assigns of the Corporation or Yield LLC, as the case may be, will assume its
obligations set forth in this Agreement, and this Agreement shall be enforceable
against such successors and assigns.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon anyone other than the parties and
their respective successors and permitted assigns any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

SECTION 5.5  Severability.  If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 5.6  Integration.  This Agreement, together with the Yield LLC Operating
Agreement, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

SECTION 5.7  Amendment.  The provisions of this Agreement may be amended,
supplemented, waived or modified only by the affirmative vote or written consent
of each of the Corporation, Yield LLC, NRG and the Requisite Holders; provided,
however, that no such amendment, supplement, waiver or modification shall
(i) materially alter or change any rights or obligations of any Yield LLC
Unitholders in a manner that is different or prejudicial relative to any other
Yield LLC Unitholders, without the prior written consent of at least two-thirds
(2/3) in interest of the Yield LLC Unitholders (based on the number of Yield LLC
Units held by such holders) affected in such a different or prejudicial manner
or (ii) alter, supplement or amend the Exchange Rate as adjusted from time to
time pursuant to Section 2.2 hereof (or the adjustments provided therein)
without the prior written consent of each affected Yield LLC Unitholder. 
Notwithstanding the foregoing, the Corporation, Yield LLC and NRG, without the
consent of any Requisite Holders, may amend, supplement, waive or modify any
term of this Agreement to cure any ambiguity, mistake, defect or inconsistency
contained herein.

 

SECTION 5.8  Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

12

--------------------------------------------------------------------------------


 

SECTION 5.9  Arbitration; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)           Any dispute, controversy or claim arising out of, relating to or
in connection with this Agreement or the transactions contemplated hereby
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration.  The arbitration shall take place in
Wilmington, Delaware and be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect (except as they may be modified by mutual agreement of the Corporation,
Yield LLC, NRG and the Requisite Holders).  The arbitration shall be conducted
by three neutral, impartial and independent arbitrators, who shall be appointed
by the AAA, at least one of whom shall be a retired judge or a senior partner at
one of the nationally recognized Delaware-based law firms.  The arbitration
award shall be final and binding on the parties.  Judgment upon the award may be
entered by any court having jurisdiction thereof or having jurisdiction over the
relevant party or its assets.  The costs of the arbitration shall be borne by
the Corporation.  Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

 

(b)           Notwithstanding the provisions of paragraph (a), the parties
hereto may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
party hereto (i) expressly consents to the application of paragraph (c) of this
Section 5.9 to any such action or proceeding and (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.

 

(c)           EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE
COURT, IN EACH CASE, SITTING IN THE CITY OF WILMINGTON, DELAWARE FOR THE PURPOSE
OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 5.9, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT.  Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award.  The parties
acknowledge that the forum designated by this paragraph (c) has a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

(d)           The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 5.9 and such parties agree not to plead or claim the same, and agree
that service of process upon such party in any such action, suit, demand or
proceeding shall be effective if notice is given in accordance with Section 5.2.

 

SECTION 5.10  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or

 

13

--------------------------------------------------------------------------------


 

more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.  Copies
of executed counterparts transmitted by telecopy, by e-mail delivery of a “.pdf”
format data file or other electronic transmission service shall be considered
original executed counterparts for purposes of this Section 5.10.

 

SECTION 5.11  Tax Treatment.  This Agreement shall be treated as part of the
partnership agreement of Yield LLC as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.  Each party hereto agrees to report each Exchange as a
taxable sale of Class B Units or Class D Units, by the applicable Yield LLC
Unitholder to the Corporation in exchange for Class A Common Stock (in
conjunction with the cancellation of Class B Common Stock), or for the Class C
Common Stock (in conjunction with the cancellation of Class D Common Stock) and
no party shall take a contrary position on any income tax return.

 

SECTION 5.12  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

 

SECTION 5.13  Independent Nature of Yield LLC Unitholders’ Rights and
Obligations.  The obligations of each Yield LLC Unitholder hereunder are several
and not joint with the obligations of any other Yield LLC Unitholder, and no
Yield LLC Unitholder shall be responsible in any way for the performance of the
obligations of any other Yield LLC Unitholder hereunder.  The decision of each
Yield LLC Unitholder to enter into to this Agreement has been made by such Yield
LLC Unitholder independently of any other Yield LLC Unitholder.  Nothing
contained herein, and no action taken by any Yield LLC Unitholder pursuant
hereto, shall be deemed to constitute an action of the Yield LLC Unitholders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Yield LLC Unitholders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Yield LLC
Unitholders are not acting in concert or as a group, and the Corporation will
not assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

 

SECTION 5.14  Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

NRG YIELD, INC.

 

 

 

 

 

 

 

By:

/s/ Kirkland Andrews

 

 

Name: Kirkland Andrews

 

 

Title:   Executive Vice President and

 

 

            Chief Financial Officer

 

 

 

 

 

 

 

NRG YIELD LLC

 

 

 

 

 

 

 

By:

/s/ Kirkland Andrews

 

 

Name: Kirkland Andrews

 

 

Title:   Executive Vice President and

 

 

            Chief Financial Officer

 

 

 

 

 

 

 

NRG ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

 

Name: G. Gary Garcia

 

 

Title:   Senior Vice President and Treasurer

 

 [Signature Page to Amended and Restated Exchange Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ELECTION OF EXCHANGE

 

NRG Yield, Inc.

211 Carnegie Center

Princeton, New Jersey 08540

Attention:  General Counsel

 

NRG Yield LLC

211 Carnegie Center

Princeton, New Jersey 08540

Attention:  General Counsel

 

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of May 14, 2015, as amended (the “Exchange Agreement”), by and among NRG
Yield, Inc., a Delaware corporation, NRG Yield LLC, a Delaware limited liability
company, NRG Energy, Inc., a Delaware corporation, and the other Persons from
time to time party thereto (as Yield LLC Unitholders).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Exchange
Agreement.

 

The undersigned Yield LLC Unitholder hereby transfers to the Corporation, for
the account of Yield LLC, the number of Yield LLC Units set forth below in
Exchange for shares of Class A Common Stock or Class C Common Stock to be issued
in its name as set forth below, as set forth in the Exchange Agreement.  [The
foregoing transfers shall be [effective as of                     ][and]
[conditioned upon satisfaction of the following conditions:
                    .](1)

 

Legal Name of Yield LLC Unitholder:

 

 

 

Address:

 

 

 

Number of Yield LLC Class B Units to be Exchanged:

 

 

 

Number of Yield LLC Class D Units to be Exchanged:

 

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable

 

--------------------------------------------------------------------------------

(1)  Insert Exchange Date and/or contingency, if applicable.

 

A-1

--------------------------------------------------------------------------------


 

bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Yield LLC Units subject to
this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim;  (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Yield LLC Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such Yield LLC
Units; and (v) the undersigned is the record holder of shares of Class B Common
Stock or Class D Common Stock in an amount equal to at least the number of Yield
LLC Units subject to this Election of Exchange and will retain ownership of such
minimum number of shares of Class B Common Stock or Class D Common Stock, as
applicable, through the Exchange Date.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or Yield LLC as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to (i) transfer to the
Corporation (A) for the account of Yield LLC, the Yield LLC Units subject to
this Election of Exchange and (B) the number of shares of Class B Common Stock
or Class D Common Stock, as applicable, equal to the number of Yield LLC Units
subject to this Election and Exchange (for redemption and cancellation) and
(ii) deliver to the undersigned the shares of Class A Common Stock or Class C
Common Stock to be delivered in Exchange for such Yield LLC Units.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

 

 

 

 

Dated:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the amended and
restated Exchange Agreement, dated as of May 14, 2015 (as amended, the “Exchange
Agreement”), by and among NRG Yield, Inc., a Delaware corporation, NRG Yield
LLC, a Delaware limited liability company, NRG Energy, Inc., a Delaware
corporation, and the other Persons from time to time party thereto (as Yield LLC
Unitholders).  Capitalized terms used but not defined in this Joinder Agreement
shall have their meanings given to them in the Exchange Agreement.  This Joinder
Agreement shall be governed by, and construed in accordance with, the law of the
State of Delaware.  In the event of any conflict between this Joinder Agreement
and the Exchange Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Exchange Agreement having
acquired Yield LLC Units.  By signing and returning this Joinder Agreement to
the Corporation and to Yield LLC, the undersigned (i) accepts and agrees to be
bound by and subject to all of the terms and conditions of and agreements of a
holder of Yield LLC Units contained in the Exchange Agreement, with all
attendant rights, duties and obligations of a Yield LLC Unitholder thereunder
and (ii) makes each of the representations and warranties of a Yield LLC
Unitholder set forth in Section 3.2 of the Exchange Agreement as fully as if
such representations and warranties were set forth herein.  The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by Yield LLC, the signature of the undersigned set forth below shall constitute
a counterpart signature to the signature page of the Exchange Agreement.

 

Name:

 

 

 

 

 

 

Address for Notices

 

With copies to:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

B-1

--------------------------------------------------------------------------------